DETAILED ACTION
This office action is in response to the correspondence filed on 05/18/2020. Claims 21-40 are pending and are examined.

Priority
This application discloses and claims only subject matter disclosed in prior Application No. 15786080, filed 10/17/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/04/2020 and 07/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 21-26, 30-32, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7, 10, 13-17 of U.S. Patent No. US 10621313 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are essentially the same while broader in scope than the ones in the issued patent. The instant application has the basic elements of enforcing software licensing for software application features while the issued patent has similar software licensing enforcement scheme but with the addition of different computer instances as seen in the example below in claim 21 of the instant application and claim 1 of the issued patent.

Instant Application
U.S. Patent No. 10621313 B2
21. (new) A system, comprising:
one or more hardware processors; and
a non-transitory memory, the non-transitory memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform actions comprising:
receiving a representation of software licensing information for a software application installed within the system, 
preventing access to one or more database tables of the plurality of database tables used by the one or more deactivated features in response to receiving the representation.

a central computational instance of a plurality of computational instances disposed within a remote network management platform, wherein the central computational instance provides authoritative representations of software application licensing information to other computational instances of the plurality of computational instances, and wherein the other 
a particular computational instance of the plurality of computational instances, wherein the particular computational instance is configured to receive a representation of particular software application licensing information for a particular software application installed within the particular computational instance, wherein the representation includes a set of entitlements, wherein an entitlement of the set of entitlements, when activated for the particular computational instance, allows the particular computational instance use of one or more features of the particular software application that are associated with the entitlement, and wherein the entitlement, when deactivated for the particular computational instance, prevents the particular computational instance from using 
an access handler of the particular computational instance configured to prevent access, from within the particular computational instance, to any of the database tables used by features of the entitlements that are deactivated for the particular computational instance, wherein the access handler references the set of entitlements to determine whether to prevent access to the database tables.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26, 30-32, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (US Pub No. 2017/0337355 A1, referred to as Biswas), in view of Salapura et al. (US Pub No. 2018/0007127 A1, referred to as Salapura).
Regarding claims 21, 30, and 35, taking claim 21 as exemplary, Biswas discloses, 
21. (new) A system, comprising:
one or more hardware processors; and (Biswas: Fig. 10; [0155])
a non-transitory memory, the non-transitory memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform actions comprising: (Biswas: Fig. 10; [0155])
receiving a representation of software licensing information for a software application installed within the system, (Biswas: [0006]; client device (system) gets a master feature registry which includes features licensing information.) … and wherein the representation indicates one or more deactivated entitlements of a plurality of entitlements corresponding to one or more deactivated features of the plurality of features; and (Biswas: [0006]; based on the master feature registry, a 
preventing access to … one or more deactivated features in response to receiving the representation. (Biswas: [0006]; deactivated features are not accessible (i.e. if a feature is deactivated, access to the feature is not permitted including things that the feature tries to access.)
Biswas does not explicitly disclose, however Salapura teaches,
… wherein the software application comprises a plurality of features configured to use a plurality of database tables stored on the memory, (Salapura: [0075]; computer software applications interact with databases to capture and analyze data.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Salapura of into the teachings of Biswas with a motivation to provide appropriate licensing to many software products in which computer software applications that interact with databases are a type of software product (Salapura: [0007]).


Regarding claims 22, 31, and 36, taking claim 22 as exemplary, the combination of Biswas and Salapura discloses, 
22. (new) The system of claim 21, 
Biswas further discloses,
wherein preventing access to the one or more database tables comprises preventing read access, preventing write access, preventing create access, preventing delete access, or any combination thereof. (Biswas: [0006]; deactivated features are not accessible (i.e. if a feature is deactivated, access to the feature is not permitted including things that the feature tries to access.)


Regarding claims 26, 32, and 37, taking claim 26 as exemplary, the combination of Biswas and Salapura discloses, 
26. (new) The system of claim 21, 
Biswas further discloses,
wherein the representation indicates one or more activated entitlements of the plurality of entitlements corresponding to one or more activated features of the plurality of features, and (Biswas: [0006]; based on the master feature registry, a feature set ID that indicates the software product and/or features that the user of the client device is permitted to access.) wherein the actions comprise enabling access to one or more additional database tables of the plurality of database tables used by the one or more activated features in response to receiving the representation. (Biswas: [0006]; based on the master feature registry, a feature set ID that indicates the software product and/or features that the user of the client device is permitted to access (i.e. the user can access the activated feature including the resources that it requires).)


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas, in view of Salapura, further in view of Colosso et al. (US Patent No. 7,603,318 B1, referred to as Colosso).
Regarding claims 23, the combination of Biswas and Salapura discloses, 
23. (new) The system of claim 21, 
Biswas does not explicitly disclose, however Colosso teaches,
wherein the processor executes a particular computational instance, wherein the software application is installed within the particular computational instance, and wherein the representation of software licensing information is received from a central computational instance. (Colosso: Coln. 2, ls. 11-24; the licensing manager (central computational instance) provides software licenses to license servers (other computational instances).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Colosso into the combination of Biswas and Salapura with a motivation to enable a distribution of multiple software licenses from multiple separately located and/or different types of licensing server sources by using a license distribution manager (Colosso abstract).



Claims 24-25, 27, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas, in view of Salapura, further in view of Mowatt et al. (US Pub No. 2013/0144755 A1, referred to as Mowatt).
Regarding claims 24, the combination of Biswas and Salapura discloses, 
24. (new) The system of claim 21, 
Biswas does not explicitly disclose, however Mowatt teaches,
wherein each entitlement of the plurality of entitlements is represented as one or more rules interpretable by the one or more hardware processors, and wherein the actions comprise applying the rules to at least some attempts to access the plurality of database tables. (Mowatt: [0016], [0036]; the token checker checks the entitlement token and verify that the license is still valid in which license include a right to access and use a particular application for a specified amount of time, or may include a right to access different sets of features within the application. These are the “rules” that determine if the license is still valid and if access is granted or denied)



Regarding claims 25, the combination of Biswas and Salapura discloses, 
25. (new) The system of claim 21, 
Biswas does not explicitly disclose, however Mowatt teaches,
wherein the instructions comprise a subscription administrator module (Mowatt: Fig. 1; [0035]; token retrieval API 140 can receive an entitlement token)  and a license enforcement module, (Mowatt: Fig. 1; [0036]; licensing enforcing center 142) wherein the subscription administrator module is configured to receive the representation of the software application licensing information and (Mowatt: [0040]; entitlement token can include a variety of information regarding the license like the application ID and specific information about the particular type of license that was issued like a trial license) provide the software application licensing information to the license enforcement module, and (Mowatt: [0035]; entitlement token can then be passed to a licensing enforcing center 142) wherein the license enforcement module prevents access to the one or more database tables based on the software application licensing information. (Mowatt: [0036]; token checker 146 decides if a token is valid which affects access.)
The same motivation that was utilized for combining Biswas, Salapura and Mowatt as set forth in claim 24 is equally applicable to claim 25.




Regarding claims 27, 33, and 38, taking claim 27 as exemplary, the combination of Biswas and Salapura discloses, 
27. (new) The system of claim 21, 
Biswas does not explicitly disclose, however Mowatt teaches,
wherein the actions comprise receiving the representation of software licensing information once per day, in response to a request to access a database table of the plurality of database tables, in response to a change to the software licensing information, or any combination thereof. (Mowatt: [0047]; entitlement tokens can be updated at specified time intervals to replace the old token with a new token)
Biswas does not explicitly disclose, however Mowatt teaches,
The same motivation that was utilized for combining Biswas, Salapura and Mowatt as set forth in claim 24 is equally applicable to claim 27.


Claims 28-29, 34, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas, in view of Salapura, further in view of Watts, JR. et al. (US Pub No. 2015/0264138 A1, referred to as Watts).
Regarding claims 28, 34, and 39, taking claim 28 as exemplary, the combination of Biswas and Salapura discloses, 
28. (new) The system of claim 21, 
Biswas does not explicitly disclose, however Watts teaches,
wherein the software application comprises a plurality of graphical user interfaces (GUIs), wherein the actions comprise preventing access to one or more GUIs of the plurality of GUIs used by the one or more deactivated features in response to receiving the representation. (Watts: [0110]; the graphical user interface may enable a user with the appropriate entitlement to easily manipulate a feature (i.e. the GUI is not available if the user does not have the appropriate entitlement).)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Watts into the combination of Biswas and Salapura with a motivation to providing the capability for entitled users (e.g., granted specific access, authority, and permission to access selected defined physical and/or logical components in an ecosystem by using a graphical user interface (Watts abstract).


Regarding claims 29 and 40, taking claim 29 as exemplary, the combination of Biswas and Salapura discloses, 
29. (new) The system of claim 28, 
Biswas does not explicitly disclose, however Watts teaches,
wherein preventing access to the one or more GUIs comprises preventing read access, preventing write access, preventing create access, preventing delete access, or any combination thereof. (Watts: [0110]; the graphical user interface allows an entitled user to easily select script(s) from a list of scripts to be removed, edited, etc. (i.e. the GUI is not available if the user does not have the appropriate entitlement).)
The same motivation that was utilized for combining Biswas, Salapura and Watts as set forth in claim 28 is equally applicable to claim 29.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of software license control.
Radian; Eytan et al. (US 20180129792 A1) 
Kamphuis; Robert Engelbert Hubert et al. (US 20130340092 A1) 
Please see PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571)272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KA SHAN CHOY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435